Mellen C. J.
The plaintiff originally assigned eight errors. Under leave of court he has amended the assignment of errors by striking out all but the second. We have not examined that, because there is one not assigned, which is fatal, on account of which the judgment must be reversed. Our statute on the subject, under which the foregoing submission was made, is a rtranscript of the act now in force in Massachusetts. In Monosiet in error v. Post. 4 Mass. 530, the court say, “the statute must be strictly pursued.” In the case before us the demand of Sawyer, annexed to the agreement of submission, was never signed by him, as the statute expressly requires. Such was the omission in the case of Mansfield v. Doughty, 3 Mass. 398 ; and the court for that reason reversed the judgment. It is true that in Humphrey v. Strong, 14 Mass, 262, the court decided that the demand annexed, was sufficient, though not formally subscribed, because it was stated in the record, as the ground on which the report was accepted, that the demand was in the hand writing of Strong; which circumstance they rested upon as equivalent to signing, and as distinguishing that case from Mansfield vs. Doughty. In the case before us it does not appear that the annexed demand was in the hand writing of Saivyer: — of course the Judgment is reversed.